Exhibit 99.1 JOINT FILING AGREEMENT The undersigned hereby agree that the Statement on Schedule 13G dated July 25, 2016 with respect to the shares of Common Stock of CSW Industrials, Inc., and any further amendments thereto executed by each and any of the undersigned shall be filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended. Dated:July 25, 2016 Newtyn Partners, LP By: Newtyn Management, LLC Investment Manager By: /s/ Eugene Dozortsev Name: Eugene Dozortsev Title: Authorized Signatory Newtyn TE Partners, LP By: Newtyn Management, LLC Investment Manager By: /s/ Eugene Dozortsev Name: Eugene Dozortsev Title: Authorized Signatory Newtyn Management, LLC By: /s/ Eugene Dozortsev Name: Eugene Dozortsev Title: Authorized Signatory Newtyn Capital Partners, LP By: Ledo Capital, LLC General Partner By: /s/ Eugene Dozortsev Name: Eugene Dozortsev Title: Authorized Signatory Ledo Capital, LLC By: /s/ Eugene Dozortsev Name: Eugene Dozortsev Title: Authorized Signatory /s/ Noah Levy Noah Levy
